

EXHIBIT 10.5
image1.jpg [image1.jpg]
March 30, 2020


Via Email (bgrass@helenoftrov.com)
Brian L. Grass
1 Helen of Troy Plaza
El Paso, Texas 79912


RE: June 17, 2019 Severance Agreement


Brian:


We write to request a limited waiver to the rights provided to you in Section
5.9(b) of your June 17, 2019 Severance Agreement with Helen of Troy Nevada
Corporation (the "Agreement"). Pursuant to Section 5.9(b) of the Agreement, you
are entitled to terminate your employment with Helen of Troy Nevada Corporation
(the "Company") for Good Reason (as defined in the Agreement) in the event of "a
material reduction by the Company in [your) base salary." Given the
unprecedented impact of the Covid-19 pandemic, the Company is requesting that
you accept a twenty-percent reduction to your current base salary beginning
April 1, 2020 and continuing until further notice by the Company, but in no case
shall such reduction continue past February 28, 2021. For the duration of the
twenty­ percent reduction in your base salary, with the exception of the
reference to "unpaid base salary" in Section 3.4 the Agreement, all references
to base pay or base salary in the Agreement shall refer to the full base salary
in effect immediately prior to April 1, 2020. Except as set forth above, all of
the other terms, provisions and conditions of the Agreement will remain and
continue in effect.


If this temporary reduction is acceptable to you, please sign in the space
provided below and return to me. This letter may be signed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement. Please note, by signing this letter, you are waiving
any rights to terminate your employment for Good Reason under Section 5.9 of the
Agreement on the basis of this reduction.


Sincerely,






/s/ Tessa Judge
Tessa Judge
SVP - General Counsel


/s/ Brian L. Grass
Brian L. Grass


HelenofTroy.com





